Citation Nr: 1805523	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-19 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to March 1999. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned at a hearing in September 2017.  A transcript of that hearing is of record.

The issues of service connection for a low back disability, service connection for a right knee disability, and service connection for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision of the appeal seeking an initial evaluation in excess of 70 percent for PTSD, the Veteran, in a September 2017 written statement and on the record at his September 2017 Board hearing, indicated that he wished to withdraw his appeal.




CONCLUSION OF LAW

The criteria for withdrawal of the appeal seeking an initial evaluation in excess of 70 percent for PTSD have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).  In a September 2017 written statement and on the record at his September 2017 Board hearing, the Veteran indicated that he wished to withdraw the issue of an initial evaluation in excess of 70 percent for PTSD.  As the Veteran has withdrawn this appeal in accordance with 38 C.F.R. § 20.204, there remains no allegation of error in fact or law.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal seeking an initial evaluation in excess of 70 percent for PTSD is dismissed.


REMAND

Regarding the claim for service connection for a low back disability, the Veteran claims that he has a low back disability as a result of his duties as a warehouseman while in service.  During his September 2017 Board hearing, the Veteran testified that while in service he was in charge of folding up general purpose tents and storing them on shelves.  He would have to lift them up onto pallets, and then use a forklift to store them.  He remembered an incident when he was lifting and his lower back locked and it took several days to go back to normal.  The Veteran also indicated that he currently suffers from ongoing low back pain and limited forward and backward motion.   

VA treatment records show an assessment of back pain and list low back pain under the Veteran's active problems list.  

The Veteran has not been afforded a VA examination for his claimed low back condition.  VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  Given the above, the Board finds that the low threshold requirements for obtaining a VA examination and opinion have been satisfied.  Therefore, remand is required to obtain a VA examination to determine whether the Veteran has a low back disability that is related to his active duty service.  

With regard to the claims for service connection for a right knee and a left knee disability, the Veteran has also not been afforded a VA examination for these conditions.  During his September 2017 Board hearing, the Veteran testified that his knee disabilities were secondary to his service-connected right ankle strain and left ankle strain.  VA treatment records show assessments of bilateral knee pain, knee arthralgia, and a September 2010 VA treatment record notes that the knee pain was most likely secondary to bilateral patellar tendonitis.  Given that there is no opinion of record addressing the etiology of the Veteran's right and left knee disabilities, to include whether they were caused or aggravated by his service-connected residuals of right and left ankle sprain, the Board finds that the threshold requirements discussed in McLendon are met and a remand is warranted for a VA examination to address the etiology of the Veteran's right knee disability and left knee disability.  See McLendon, 20 Vet. App. at 83.

Also, the most recent VA treatment records contained in the Veteran's claims file are from January 2012.  Therefore, upon remand, updated VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file VA treatment records from April 2012 to the present.

2.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his claimed low back disability.  [If possible, attempt to schedule the Veteran for an exam at the QTC facility in Culver City based on the Veteran's representative's request at the September 2017 hearing (see Hearing Tr. at 10).]

The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

A)  The examiner must clearly identify all current chronic disability(ies) of the low back that have existed since April 2010.  

B)  Then, with respect to each such diagnosed disability, the examiner must render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed low back disability is related to the Veteran's service, to include his duties as a warehouse clerk during service? 

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his right knee disability and left knee disability.  [If possible, attempt to schedule the Veteran for an exam at the QTC facility in Culver City based on the Veteran's representative's request at the September 2017 hearing (see Hearing Tr. at 10).]

The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

Following an examination of the Veteran and a review of the claims file, the examiner must render opinions, consistent with sound medical judgment, as to:

A)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee disability and left knee disability are related to the Veteran's service, to include his duties as a warehouse clerk during service? 

B)  Whether it at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee disability and left knee disability were caused by the Veteran's service-connected right ankle sprain or left ankle sprain?

C)  Whether it at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee disability and left knee disability were aggravated (that is, any increase in severity beyond the natural progression of the condition) by the Veteran's service-connected right ankle sprain or left ankle sprain?  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


